         Case 1:13-cr-00958-JMF Document 28 Filed 03/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                      :

                     -v-                      :      [Proposed] ORDER

Elkin Ovidio Posada-Hincapie,                 :      13 Cr. 958 (JFM)

                           Defendant.         :

- - - - - - - - - - - - - - - - - -X

            WHEREAS an application has been made by the Government,

by and through Assistant United States Attorneys Gillian Grossman

and Jacob Gutwillig, and with the consent of the defendant, by and

through his counsel, for an exclusion of time under the Speedy

Trial    Act,   18     U.S.C.     §   3161,   from   March   22,   2021,   until

  May 10, 2021 at 2:30 p.m. and
___________________;

            WHEREAS the Court finds that the ends of justice served

by granting a continuance outweigh the best interests of the public

and the defendant in a speedy trial, because the continuance will

allow the parties to discuss a possible pretrial resolution; it is

hereby
         Case 1:13-cr-00958-JMF Document 28 Filed 03/11/21 Page 2 of 2


              ORDERED         that      the      time       between         March          22,   2021   and

 May 10, 2021, at 2:30 p.m. the date of the next pretrial conference in
___________________,

this matter, is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h).




Dated:    New York, New York

            March 11, 2021
          ____________


                                                  _________________________________
                                                  THE HONORABLE JESSE M. FURMAN
                                                  UNITED STATES DISTRICT JUDGE
                                                  SOUTHERN DISTRICT OF NEW YORK



    The parties are cautioned that further adjournments are very unlikely to be granted.




                                                      2
